Case 2:19-cv-07250-SB-MAA Document 90 Filed 06/15/21 Page 1 of 2 Page ID #:2263



  1                                                                               JS-6
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
      NANCY DUNLAP,                         Case No. 2:19-cv-07250-SB-MAA
 11
                  Plaintiff,                (Honorable Stanley Blumenfeld, Jr.)
 12
            vs.                             ORDER GRANTING STIPULATION
 13                                         FOR DISMISSAL OF ACTION
      METROPOLITAN LIFE                     WITH PREJUDICE
 14   INSURANCE COMPANY;
      JOHNSON CONTROLS, INC., and           [FRCP 41(a)]
 15   DOES 1 through 10, inclusive,
                                            Complaint Filed:     August 21, 2019
 16               Defendants.               Discovery Cut-off:   January 12, 2021
                                            Motion Cut-off:      December 14, 2020
 17                                         Bench Trial:          May 3, 2021
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            1
Case 2:19-cv-07250-SB-MAA Document 90 Filed 06/15/21 Page 2 of 2 Page ID #:2264



  1                                           ORDER
  2         Pursuant to the stipulation of the parties, the above-entitled action is hereby
  3   dismissed in its entirety with prejudice as to all parties. Each party shall bear her or
  4   its own attorneys’ fees and costs.
  5
  6   IT IS SO ORDERED.
  7
  8   Dated: June 15, 2021                 ________________________________________
  9                                        HONORABLE STANLEY BLUMENFELD, JR.
                                           UNITED STATES DISTRICT COURT JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 2
